DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al. (US20180323689, “Schuler”) in view of Kreidler et al. (US20160072359, “Kreidler”), McKinzie et al. (US20160079824, “McKinzie”) and Schiller (US6720688, “Schiller”).
Re claim 1, Schuler discloses a system, comprising: 
an axial field rotary energy device 231 (figs 18-19, para [0094]) having an axis 235 (fig 19), a printed circuit board stator 245 (figs 19-20b & 20e, para [0094]) and rotors 242, 244 (figs 19-20b, para [0094]) having respective permanent magnets 237 (figs 20a-b, para [0094]), and the rotors 242, 244 are configured to rotate about the axis 235 relative to the PCB stator 235 (figs 19-20b); 
a variable frequency drive (para [0132], says VFD can be integrated w/ housing or separate from housing) comprising VFD modules (para [0132], modules inherent in order for the drive to function) electrically and mechanically coupled to the axial field rotary energy device (para [0132]); 
a device enclosure 203 (figs 18-19) that is sealed (figs 18-19, para [0094]) containing the axial field rotary energy device 231 (figs 18-19, para [0094]).
Schuler discloses claim 1 except for:
the VFD has a phase input and a phase output;
a VFD enclosure that is sealed containing the VFD, and the VFD enclosure comprises components to remove heat from the VFD; and 
a cooling system coupled to and driven by the rotors for circulating air flow to cool both an interior and an exterior of the axial field rotary energy device and only an exterior of the VFD enclosure, wherein a first impeller of the cooling system is located between the rotors inside the sealed device enclosure, a second impeller of the cooling system is located directly between and coupled to the device enclosure and the VFD enclosure, and both the first and second impellers are driven by the rotors.
Kreidler discloses the controller assembly 64 has a phase input and a phase output (figs 16-17, para [0053] & [0056]-[0058], discloses 200 receives AC power, 202 rectifier board & 206 an AC input board; 204 inverter board which outputs AC phases for stator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the VFD of Schuler to include a phase input and a phase output, as disclosed by Kreidler for a control assembly, in order to convert AC input power to an AC output for the stator, as demonstrated by Kreidler (para [0053] & [0056]-[0058]).
McKinzie discloses a drive enclosure 30 that is sealed containing the drive 32 (figs 1-2, para [0019] & [0023]), and the drive enclosure 30 comprises components 28 to remove heat from the drive 32 (figs 1-2, para 0024]); and 
a cooling system 33 (fig 2, para [0026]) coupled to and driven by the rotor 36 (fig 2, para [0020]-[0021]) for circulating air flow to cool both an exterior of the rotary energy device 22 (fig 2) and only an exterior of the drive enclosure 30 (fig 2, para [0027]), wherein an impeller 26 (fig 2, para [0021]) of the cooling system 33 is located directly between and coupled to the device enclosure 16 (figs 1-2, para [0019]) and the drive enclosure 30 (fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Schuler in view of Kreidler with a VFD enclosure that is sealed containing the VFD, and the VFD enclosure comprises components to remove heat from the VFD; and a cooling system coupled to and driven by the rotors for circulating air flow to cool both an exterior of the axial field rotary energy device and only an exterior of the VFD, wherein a second impeller of the cooling system is located directly between and coupled to the device enclosure and the VFD enclosure, as disclosed by McKinzie for a drive, in order to provide cooling to both the axial field rotary energy device and the VFD while keeping the axial field rotary energy device and the VFD thermally isolated, as taught by McKinzie (para [0025]-[0028]).
Schiller discloses a first impeller 38, 38’ of the cooling system is located between the rotors 26a, 26b inside the sealed device enclosure to cool an interior of the axial field rotary energy device 10 (figs 1 & 3-5, col 7, lns 40-47 & col 8, lns 4-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotors of Schuler in view of Kreidler and McKinzie so a first impeller of the cooling system is located between the rotors inside the sealed device enclosure to cool an interior of the axial field rotary energy device, as disclosed by Schiller, in order to transfer heat from the interior of the device enclosure to the outside, as taught by Schiller (col 8, lns 25-47).
It is pointed out that Schuler in view of Kreidler, McKinzie and Schiller discloses both the first and second impellers are driven by the rotors since Schuler discloses rotors 242, 244; Schiller discloses the rotors 26a, 26b driving the first impeller 38, 38’; and McKinzie discloses the rotor 36 driving the second impeller 26. 

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of Kreidler, McKinzie and Schiller and in further view of Wang et al. (US20180331632, “Wang”).
Re claim 2, Schuler in view of Kreidler, McKinzie and Schiller discloses claim 1 as discussed above. Schuler is silent with respect to the VFD comprises a first printed circuit board assembly (PCBA) having an inverter module consisting of silicon carbide MOSFETs, and a second PCBA having a rectifier module; and both the device enclosure and the VFD enclosure have external surfaces that axially oriented toward each other, and the cooling system directly cools the external surfaces.
Kreidler discloses the controller assembly 64 comprises a first PCBA 204 having an inverter module (figs 16-17, para [0058]), and a second PCBA 202 having a rectifier module (figs 16-17, para [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the VFD of Schuler in view of Kreidler, McKinzie and Schiller to comprise a first PCBA having an inverter module, and a second PCBA having a rectifier module, as disclosed by Kreidler for a controller assembly, in order to separate heat producing components from each other, as taught by Kreidler (para [0059]).
Wang discloses silicon carbide MOSFETs have higher speed switching (para [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inverter module of Schuler in view of Kreidler, McKinzie and Schiller to employ silicon carbide MOSFETs, as disclosed by Wang, in order to have higher speed switching, as taught by Wang (para [0015]).
McKinzie discloses both the device enclosure 16 and the drive enclosure 30 have external surfaces that axially oriented toward each other (figs 2 & below), and the cooling system 33 directly cools the external surfaces (figs 2 & below, para [0026]).

    PNG
    media_image1.png
    541
    796
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the device enclosure and drive enclosure of Schuler in view of Kreidler, McKinzie, Schiller and Wang so both the device enclosure and the VFD enclosure have external surfaces that axially oriented toward each other, and the cooling system directly cools the external surfaces, as disclosed by McKinzie, in order to provide cooling to both the axial field rotary energy device and the VFD while keeping the axial field rotary energy device and the VFD thermally isolated, as taught by McKinzie (para [0025]-[0028]).
Re claim 7, Schuler in view of Kreidler, McKinzie, Schiller and Wang disclose claim 2 as discussed above. Schuler is silent with respect to the silicon carbide MOSFETs are packaged as half-bridge modules; and the cooling system also is configured to cool, relative to the axis, a radial exterior of the device enclosure, the cooling system has radial air inlets that are axially adjacent the VFD enclosure, and axially-directed air outlets adjacent the radial exterior of the device enclosure.
Wang discloses the silicon carbide MOSFETs are packaged as half-bridge modules (para [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure silicon carbide MOSFETs of Schuler in view of Kreidler, McKinzie, Schiller and Wang as packaged as half-bridge modules, as disclosed by Wang, in order to have higher speed switching, as taught by Wang (para [0015]).
McKinzie discloses the cooling system 33 also is configured to cool, relative to the axis, a radial exterior of the device enclosure 16 (figs 2 & below), the cooling system 33 has radial air inlets that are axially adjacent the drive enclosure 30 (figs 2 & below, para [0027], radial inlets into 94 formed by fins 74), and axially-directed air outlets 86 adjacent the a radial exterior of the device enclosure 16 (fig 2, para [0027]).

    PNG
    media_image2.png
    522
    618
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling system of Schuler in view of Kreidler, McKinzie, Schiller and Wang to have radial air inlets that are axially adjacent the VFD enclosure, and axially-directed air outlets adjacent the a radial exterior of the device enclosure, as disclosed by McKinzie, in order to provide cooling to both the axial field rotary energy device and the VFD while keeping the axial field rotary energy device and the VFD thermally isolated, as taught by McKinzie (para [0025]-[0028]).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of Kreidler, McKinzie, Schiller and Wang and in further view of Clendenen et al. (US20140265748, “Clendenen”).
Re claim 3, Schuler in view of Kreidler, McKinzie, Schiller and Wang disclose claim 2 as discussed above. Schuler is silent with respect to the silicon carbide MOSFETs are mounted to a thermal pad coupled to the VFD enclosure; and the cooling system has radial air inlets that are axially adjacent the device enclosure, and radial air outlets that are axially adjacent the VFD enclosure.
Clendenen discloses electrical components are mounted to a thermal pad 220 coupled to the enclosure 104 (figs 1-3, para [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the silicon carbide MOSFETs of Schuler in view of Kreidler, McKinzie, Schiller and Wang to be mounted to a thermal pad coupled to the VFD enclosure, as disclosed by Clendenen for electrical components, in order to facilitate heat transfer from the silicon carbide MOSFETs to the VFD enclosure, as taught by Clendenen (para [0026]).
McKinzie discloses the cooling system 33 has radial air inlets that are axially adjacent the device enclosure 16 (figs 2 & above for claim 7, radially inlets axially adjacent to or axially near 16), and radial air outlets that are axially adjacent the drive enclosure 30 (figs 2 & below, para [0027], radial outlets from 96; radially outlets axially adjacent to or axially near 30).

    PNG
    media_image3.png
    495
    517
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling system of Schuler in view of Kreidler, McKinzie, Schiller, Wang and Clendenen to have radial air inlets that are axially adjacent the device enclosure, and radial air outlets that are axially adjacent the VFD enclosure, as disclosed by McKinzie, in order to provide cooling to both the axial field rotary energy device and the VFD while keeping the axial field rotary energy device and the VFD thermally isolated, as taught by McKinzie (para [0025]-[0028]).
Re claim 4, Schuler in view of Kreidler, McKinzie, Schiller, Wang and Clendenen disclose claim 3 as discussed above. Schuler is silent with respect to the thermal pad is formed from a thermally conductive material that is different from a material that forms the VFD enclosure.
Clendenen discloses the thermal pad 220 is formed from a thermally conductive material that is different from a material that forms the enclosure 104 (fig 3, para [0026] & [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the thermal pad of Schuler in view of Kreidler, McKinzie, Schiller, Wang and Clendenen o be formed from a thermally conductive material that is different from a material that forms the VFD enclosure, as disclosed by Clendenen, in order to facilitate heat transfer from the silicon carbide MOSFETs to the VFD enclosure, as taught by Clendenen (para [0026]) and employ the VFD enclosure as a heat sink, as taught by Clendenen (para [0029]).
Re claim 5, Schuler in view of Kreidler, McKinzie, Schiller, Wang and Clendenen disclose claim 3 as discussed above. Schuler is silent with respect to the thermal pad is integrally formed with the VFD enclosure.
Clendenen discloses the thermal pad 220 is integrally formed with the enclosure 106 (fig 3, para [0026], formed integrally w/ 106 by 242, 244 & 246).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the thermal pad of Schuler in view of Kreidler, McKinzie, Schiller, Wang and Clendenen to be integrally formed with the VFD enclosure, as disclosed by Clendenen, in order to ensure thermal contact with the thermal pad, as taught by Clendenen (para [0026]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of Kreidler, McKinzie, Schiller and Wang and in further view of Song et al. (US20200146174, “Song”).
Re claim 6, Schuler in view of Kreidler, McKinzie, Schiller, Wang and Clendenen disclose claim 2 as discussed above. Schuler is silent with respect to the silicon carbide MOSFETs are packaged as discrete devices; and the cooling system has radial air inlets that are axially adjacent the VFD enclosure, and radial air outlets that are axially adjacent the device enclosure.
Song discloses inverter is packaged as discrete devices (para [0039], lns 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the silicon carbide MOSFETs of Schuler in view of Kreidler, McKinzie, Schiller and Wang to be packaged as discrete devices, as disclosed by Song, in order to configure the silicon carbide MOSFETs in a known manner for inverters, as taught by Song (para [0039], lns 15-20).
McKinzie discloses the cooling system 33 has radial air inlets that are axially adjacent the drive enclosure 30 (figs 2 & above for claim 7, para [0027], radial inlets into 94 formed by fins 74), and radial air outlets that are axially adjacent the device enclosure 16 (figs 2 & above for claim 3, para [0027], radial outlets from 96).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling system of Schuler in view of Kreidler, McKinzie, Schiller, Wang and Song to have radial air inlets that are axially adjacent the VFD enclosure, and radial air outlets that are axially adjacent the device enclosure, as disclosed by McKinzie, in order to provide cooling to both the axial field rotary energy device and the VFD while keeping the axial field rotary energy device and the VFD thermally isolated, as taught by McKinzie (para [0025]-[0028]).
Re claim 16, Schuler in view of Kreidler, McKinzie, Schiller and Wang disclose claim 2 as discussed above. Schuler is silent with respect to the rectifier PCBA has a rectifier bridge consisting of discrete devices, the VFD enclosure comprises radial fins, and the cooling system is configured to direct airflow radially along the radial fins.
McKinzie discloses the drive enclosure 30 comprises radial fins 74 (fig 2, para [0027]), and the cooling system 33 is configured to direct airflow radially along the radial fins 74 (fig 2, para [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the VFD enclosure of Schuler in view of Kreidler, McKinzie, Schiller and Wang to comprise radial fins, and the cooling system is configured to direct airflow radially along the radial fins, as disclosed by McKinzie, in order to provide cooling to both the axial field rotary energy device and the VFD while keeping the axial field rotary energy device and the VFD thermally isolated, as taught by McKinzie (para [0025]-[0028]).
Kreidler discloses the rectifier PCBA 202 has a rectifier bridge (figs 16-17, para [0057] & [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the VFD of Schuler in view of Kreidler, McKinzie, Schiller and Wang to comprise a rectifier PCBA having a rectifier bridge, as disclosed by Kreidler, in order to form the rectifier in a known manner, as demonstrated by Kreidler (para [0059]).
Schuler in view of Kreidler, McKinzie, Schiller and Wang disclose claim 16 except for the rectifier bridge consisting of discrete devices.
Song discloses the diode bridge is packaged as discrete devices (para [0036] & [0039], lns 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the diode bridge of Schuler in view of Kreidler, McKinzie, Schiller and Wang to be packaged as discrete devices, as disclosed by Song, in order to configure the diode bridge in a known manner for rectifiers, as taught by Song (para [0039]).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of Kreidler, McKinzie, Schiller and Wang and in further view of Lamprecht (US20160197569, “Lamprecht”).
Re claim 8, Schuler in view of Kreidler, McKinzie, Schiller and Wang disclose claim 2 as discussed above. Schuler is silent with respect to the silicon carbide MOSFETs are packaged as a 6-pulse-bridge module; and the cooling system has radial air inlets that are axially adjacent the device enclosure, and axially-directed air outlets adjacent a radial exterior of the VFD enclosure.
Lamprecht discloses the MOSFETs s1-6 are packaged as a 6-pulse-bridge module 15 (fig 1, para [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package the silicon carbide MOSFETs of Schuler in view of Kreidler, McKinzie, Schiller and Wang as a 6-pulse-bridge module, as disclosed by Lamprecht for MOSFETS, in order to configure the silicon carbide MOSFETs in a known manner for an inverter, as taught by Lamprecht (para [0039]).
McKinzie discloses the cooling system 33 has radial air inlets that are axially adjacent the device enclosure 16 (figs 2 & above for claim 7, radially inlets axially adjacent to or axially near 16), and axially-directed air outlets 86 adjacent a radial exterior of the drive enclosure 30 (fig 2, para [0027], axially directed outlets adjacent to or near radial exterior of 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling system of Schuler in view of Kreidler, McKinzie, Schiller, Wang and Lamprecht to have radial air inlets that are axially adjacent the device enclosure, and axially-directed air outlets adjacent a radial exterior of the VFD enclosure, as disclosed by McKinzie, in order to provide cooling to both the axial field rotary energy device and the VFD while keeping the axial field rotary energy device and the VFD thermally isolated, as taught by McKinzie (para [0025]-[0028]).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of Kreidler, McKinzie, Schiller, Wang and Song and in further view of Clendenen.
Re claim 17, Schuler in view of Kreidler, McKinzie, Schiller, Wang and Song disclose claim 16 as discussed above. Schuler is silent with respect to the rectifier bridge discrete devices are mounted to a thermal pad that is coupled to the VFD enclosure.
Clendenen discloses electrical components are mounted to a thermal pad 220 that is coupled to the enclosure 104 (figs 1-3, para [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rectifier bridge discrete devices of Schuler in view of Kreidler, McKinzie, Schiller, Wang and Song to be mounted to a thermal pad that is coupled to the VFD enclosure, as disclosed by Clendenen for electrical components, in order to facilitate heat transfer from the rectifier bridge module to the VFD enclosure, as taught by Clendenen (para [0026]).
Re claim 18, Schuler in view of Kreidler, McKinzie, Schiller, Wang, Song and Clendenen disclose claim 17 as discussed above. Schuler is silent with respect to the thermal pad is formed from a thermally conductive material this is different from a material that forms the VFD enclosure.
Clendenen discloses the thermal pad 220 is formed from a thermally conductive material that is different from a material that forms the enclosure 104 (fig 3, para [0026] & [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the thermal pad of Schuler in view of Kreidler, McKinzie, Schiller, Wang, Song and Clendenen to be formed from a thermally conductive material that is different from a material that forms the VFD enclosure, as disclosed by Clendenen, in order to facilitate heat transfer from the rectifier bridge module to the VFD enclosure, as taught by Clendenen (para [0026]) and employ the VFD enclosure as a heat sink, as taught by Clendenen (para [0029]).
Re claim 19, Schuler in view of Kreidler, McKinzie, Schiller, Wang, Song and Clendenen disclose claim 17 as discussed above. Schuler is silent with respect to the thermal pad is integrally formed with the VFD enclosure.
Clendenen discloses the thermal pad 220 is integrally formed with the enclosure 106 (fig 3, para [0026], formed integrally w/ 106 by 242, 244 & 246).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the thermal pad of Schuler in view of Kreidler, McKinzie, Schiller, Wang, Song and Clendenen to be integrally formed with the VFD enclosure, as disclosed by Clendenen, in order to ensure thermal contact with the thermal pad, as taught by Clendenen (para [0026]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of Kreidler, McKinzie and Schiller and in further view of Atar (US20150084446, “Atar”).
Re claim 20, Schuler in view of Kreidler, McKinzie and Schiller disclose claim 1 as discussed above. Schuler is silent with respect to the VFD has an I/O module that comprises at least one of Ethernet, Industrial Ethernet, RS485, WIFI, cellular or a Bluetooth communication interface.
Atar discloses the drive 300 (fig 3) comprises an I/O module 330 (fig 3) having at least one of Ethernet, Industrial Ethernet, RS485, WIFI, cellular or a Bluetooth communication interface (para [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the VFD of Schuler in view of Kreidler, McKinzie and Schiller to comprise an I/O module having at least one of Ethernet, Industrial Ethernet, RS485, WIFI, cellular or a Bluetooth communication interface, as disclosed by Atar for a drive, in order to receive various input signal, as taught by Atar (para [0028]).

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of Mezzatesta Jr et al. (US5349276, “Mezzatesta”), McKinzie and Schiller.
Re claim 21, Schuler system, comprising: 
an axial field rotary energy device 231 (figs 18-19, para [0094]) having an axis 235 (fig 19), a printed circuit board stator 245 (figs 19-20b & 20e, para [0094]), sensors for monitoring a status of the device (para [0118]),  and rotors 242, 244 (figs 19-20b, para [0094]) having respective permanent magnets 237 (figs 20a-b, para [0094]), the rotors 242, 244 are configured to rotate about the axis 235 relative to the PCB stator 235 (figs 19-20b), and the axial field rotary energy device 231 is mechanically enclosed in device enclosure 203 that is sealed (figs 18-19, para [0094]); 
a variable frequency drive (para [0132], says VFD can be integrated w/ housing or separate from housing) comprising VFD modules (para [0132], modules inherent in order for the drive to function) electrically coupled to the axial field rotary energy device (para [0132]).
Schuler discloses claim 21 except for:
at least one VFD module comprises a VFD control module, the VFD control module is coupled to sensors in the axial field rotary energy device, and the VFD is enclosed in a VFD enclosure that is sealed;
a contactor coupled between the VFD and the axial field rotary energy device, and the contactor is configured to be independently controlled by the VFD control module;
a cooling system coupled to and driven by the rotors for cooling both an interior and an exterior of the axial field rotary energy device and only an exterior of the VFD enclosure, and the cooling system is located directly between and coupled to the device enclosure and the VFD enclosure; and 
both the device enclosure and the VFD enclosure have external surfaces that axially oriented toward each other, a first impeller of the cooling system is located between the rotors inside the sealed device enclosure, and a second impeller of the cooling system directly cools the external surfaces, and both the first and second impellers are driven by the rotors.
Mezzatesta discloses sensors 66, 68, 70 (fig 1) for monitoring a status of the device 14 (fig 1, col 9, lns 49-56),
at least one VFD module (fig 1, includes 20 & 12) comprises a VFD control module 20 (fig 1, col 3, lns 66-68 & col 4, lns 1-7), and the VFD control module 20 is coupled to sensors 66, 68, 70 in the rotary energy device 14 (fig 1, col 3, lns 66-68 & col 4, lns 1-7); and
a contactor 22 (fig 1, col 4, lns 23-30) coupled between the VFD and the rotary energy device 14 (fig 1), and the contactor 22 is configured to be independently controlled by the VFD control module 20 (fig 1, col 4, lns 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the variable frequency drive of Schuler to include sensors for monitoring a status of the device; at least one VFD module comprises a VFD control module; the VFD control module is coupled to sensors in the axial field rotary energy device; and a contactor coupled between the VFD and the axial field rotary energy device, and the contactor is configured to be independently controlled by the VFD control module, as disclosed by Mezzatesta for a rotary energy drive, in order to provide safe operation of the device, as taught by Mezzatesta (col 4, lns 23-30).
McKinzie discloses the drive 32 is enclosed in a drive enclosure 30 that is sealed (figs 1-2, para [0019] & [0023]); and 
a cooling system 33 (fig 2, para [0026]) coupled to and driven by the rotor 36 (fig 2, para [0020]-[0021]) for cooling both an exterior of the rotary energy device 22 and only an exterior of the drive enclosure 30 (fig 2, para [0027]), and the cooling system 33 is located directly between and coupled to the device enclosure 16 (figs 1-2, para [0019]) and the drive enclosure 30 (fig 2); and
both the device enclosure 16 and the drive enclosure 30 have external surfaces that axially oriented toward each other (figs 2 & above for claim 2), and an impeller 26 (fig 2, para [0021]) of the cooling system 33 directly cools the external surfaces (figs 2 & above for claim 2, para [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Schuler in view of Mezzatesta so the VFD is enclosed in a VFD enclosure that is sealed; and a cooling system coupled to and driven by the rotors for cooling both an exterior of the axial field rotary energy device and only an exterior of the VFD enclosure and the cooling system is located directly between and coupled to the device enclosure and the VFD enclosure, both the device enclosure and the VFD enclosure have external surfaces that axially oriented toward each other, and a second impeller of the cooling system directly cools the external surfaces, as disclosed by McKinzie for a drive, in order to provide cooling to both the axial field rotary energy device and the VFD while keeping the axial field rotary energy device and the VFD thermally isolated, as taught by McKinzie (para [0025]-[0028]).
Schiller discloses a first impeller 38, 38’ of the cooling system is located between the rotors 26a, 26b inside the sealed device enclosure (figs 1 & 3-5, col 7, lns 40-47 & col 8, lns 4-37).
It is pointed out that Schuler in view of Kreidler, McKinzie and Schiller discloses both the first and second impellers are driven by the rotors since Schuler discloses rotors 242, 244; Schiller discloses the rotors 26a, 26b driving the first impeller 38, 38’; and McKinzie discloses the rotor 36 driving the second impeller 26. 
Re claim 24, Schuler in view of Mezzatesta, McKinzie and Schiller disclose claim 21 as discussed above. Schuler is silent with respect to the axial field rotary energy device can be electrically connected to and electrically disconnected from the VFD by closing and opening the contactor as controlled by the VFD control module.
Mezzatesta further discloses the rotary energy device 14 can be electrically connected to and electrically disconnected from the VFD by closing and opening the contactor 20 as controlled by the VFD control module 20 (fig 1, col 4, lns 23-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the variable frequency drive of Schuler in view of Mezzatesta, McKinzie and Schiller the axial field rotary energy device can be electrically connected to and electrically disconnected from the VFD by closing and opening the contactor as controlled by the VFD control module, as disclosed by Mezzatesta for a rotary energy drive, in order to provide safe operation of the device, as taught by Mezzatesta (col 4, lns 23-30).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of Mezzatesta, McKinzie and Schiller and in further view of Kreidler.
Re claim 22, Schuler in view of Mezzatesta, McKinzie and Schiller disclose claim 21 as discussed above. Schuler is silent with respect to the VFD has one or more phases input.
Kreidler discloses the controller assembly 64 has one or more phases input (figs 16-17, para [0053] & [0056]-[0058], discloses 200 receives AC power, 202 rectifier board & 206 an AC input board).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the VFD of Schuler in view of Mezzatesta, McKinzie and Schiller to include one or more phases input, as disclosed by Kreidler for a control assembly, in order to convert AC input power to an AC output for the stator, as demonstrated by Kreidler (para [0053] & [0056]-[0058]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of Mezzatesta, McKinzie and Schiller and in further view of Quick et al. (US20180019646, “Quick”).
Re claim 23, Schuler in view of Mezzatesta, McKinzie and Schiller disclose claim 21 as discussed above. Schuler is silent with respect to the VFD has a direct current (DC) input.
Quick discloses the VFD has a direct current (DC) input (fig 12, para [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the VFD of Schuler in view of Mezzatesta, McKinzie and Schiller to have a direct current (DC) input, as disclosed by Quick, in order to connect the VFD to other power sources, as demonstrated by Quick.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of Mezzatesta, McKinzie and Schiller and in further view of Atar.
Re claim 25, Schuler in view of Mezzatesta, McKinzie and Schiller disclose claim 21 as discussed above. Schuler is silent with respect to the VFD comprises an I/O module having at least one of Ethernet, Industrial Ethernet, RS485, WIFI, cellular or a Bluetooth communication interface.
Atar discloses the drive 300 (fig 3) comprises an I/O module 330 (fig 3) having at least one of Ethernet, Industrial Ethernet, RS485, WIFI, cellular or a Bluetooth communication interface (para [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the variable frequency drive of Schuler in view of Mezzatesta, McKinzie and Schiller to comprise an I/O module having at least one of Ethernet, Industrial Ethernet, RS485, WIFI, cellular or a Bluetooth communication interface, as disclosed by Atar for a drive, in order to receive various input signal, as taught by Atar (para [0028]).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of Kreidler, Liu et al. (US20120133223, “Liu”) and Schiller.
Re claim 1, Schuler discloses a system, comprising: 
an axial field rotary energy device 231 (figs 18-19, para [0094]) having an axis 235 (fig 19), a printed circuit board stator 245 (figs 19-20b & 20e, para [0094]) and rotors 242, 244 (figs 19-20b, para [0094]) having respective permanent magnets 237 (figs 20a-b, para [0094]), and the rotors 242, 244 are configured to rotate about the axis 235 relative to the PCB stator 235 (figs 19-20b); 
a variable frequency drive (para [0132], says VFD can be integrated w/ housing or separate from housing) comprising VFD modules (para [0132], modules inherent in order for the drive to function) electrically and mechanically coupled to the axial field rotary energy device (para [0132]); 
a device enclosure 203 (figs 18-19) that is sealed (figs 18-19, para [0094]) containing the axial field rotary energy device 231 (figs 18-19, para [0094]).
Schuler discloses claim 1 except for:
the VFD has a phase input and a phase output;
a VFD enclosure that is sealed containing the VFD, and the VFD enclosure comprises components to remove heat from the VFD; and 
a cooling system coupled to and driven by the rotors for circulating air flow to cool both an interior and an exterior of the axial field rotary energy device and only an exterior of the VFD enclosure, wherein a first impeller of the cooling system is located between the rotors inside the sealed device enclosure, a second impeller of the cooling system is located directly between and coupled to the device enclosure and the VFD enclosure, and both the first and second impellers are driven by the rotors.
Kreidler discloses the controller assembly 64 has a phase input and a phase output (figs 16-17, para [0053] & [0056]-[0058], discloses 200 receives AC power, 202 rectifier board & 206 an AC input board; 204 inverter board which outputs AC phases for stator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the VFD of Schuler to include a phase input and a phase output, as disclosed by Kreidler for a control assembly, in order to convert AC input power to an AC output for the stator, as demonstrated by Kreidler (para [0053] & [0056]-[0058]).
Liu discloses a controller enclosure that is sealed (figs 1-2 & 4, para [0032], includes 21 & 23) containing the controller 22 (fig 4, para [0032]), and the controller enclosure comprises components to remove heat from the controller 22 (figs 2 & 4, para [0033], aluminum parts 21 & 23); and 
a cooling system (fig 4, para [0033]) coupled to and driven by the rotor 12 (figs 2 & 4, para [0032]) for circulating air flow to cool both an exterior of the rotary energy device (figs 2 & 4, para [0032], includes stator 11 & rotor 12) and only an exterior of the controller enclosure (fig 4, para [0033]), wherein an impeller 32 of the cooling system is located directly between and coupled to the device enclosure (figs 1-2 & 4, para [0032], includes 14-16) and the controller enclosure (figs 2 & 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Schuler in view of Kreidler with a VFD enclosure that is sealed containing the VFD, and the VFD enclosure comprises components to remove heat from the VFD; and a cooling system coupled to and driven by the rotors for circulating air flow to cool both an exterior of the axial field rotary energy device and only an exterior of the VFD enclosure, wherein a second impeller of the cooling system is located directly between and coupled to the device enclosure and the VFD enclosure, as disclosed by Liu for a controller, in order to reduce motor failure and prevent dust and water from effecting the VFD, as taught by Liu (para [0033]).
Schiller discloses a first impeller 38, 38’ of the cooling system is located between the rotors 26a, 26b inside the sealed device enclosure to cool an interior of the axial field rotary energy device 10 (figs 1 & 3-5, col 7, lns 40-47 & col 8, lns 4-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotors of Schuler in view of Kreidler and Liu so a first impeller of the cooling system is located between the rotors inside the sealed device enclosure to cool an interior of the axial field rotary energy device, as disclosed by Schiller, in order to transfer heat from the interior of the device enclosure to the outside, as taught by Schiller (col 8, lns 25-47).
It is pointed out that Schuler in view of Kreidler, Liu and Schiller discloses both the first and second impellers are driven by the rotors since Schuler discloses rotors 242, 244; Schiller discloses the rotors 26a, 26b driving the first impeller 38, 38’; and McKinzie discloses the rotor 36 driving the second impeller 26. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of Kreidler, Liu and Schiller and in further view of Wang.
Re claim 2, Schuler in view of Kreidler, Liu and Schiller disclose claim 1 as discussed above. Schuler is silent with respect to the VFD comprises a first printed circuit board assembly (PCBA) having an inverter module consisting of silicon carbide MOSFETs, and a second PCBA having a rectifier module; and both the device enclosure and the VFD enclosure have external surfaces that axially oriented toward each other, and the cooling system directly cools the external surfaces.
Kreidler discloses the controller assembly 64 comprises a first PCBA 204 having an inverter module (figs 16-17, para [0058]), and a second PCBA 202 having a rectifier module (figs 16-17, para [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the VFD of Schuler in view of Kreidler, Liu and Schiller to comprise a first PCBA having an inverter module, and a second PCBA having a rectifier module, as disclosed by Kreidler for a controller assembly, in order to separate heat producing components from each other, as taught by Kreidler (para [0059]).
Wang discloses silicon carbide MOSFETs have higher speed switching (para [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inverter module of Schuler in view of Kreidler, Liu and Schiller to employ silicon carbide MOSFETs, as disclosed by Wang, in order to have higher speed switching, as taught by Wang (para [0015]).
Liu discloses both the device enclosure and the controller enclosure have external surfaces that axially oriented toward each other (fig 4), and the cooling system directly cools the external surfaces (fig 4, para [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the device enclosure and drive enclosure of Schuler in view of Kreidler, Liu, Schiller and Wang so both the device enclosure and the VFD enclosure have external surfaces that axially oriented toward each other, and the cooling system directly cools the external surfaces, as disclosed by Liu, in order to provide cooling reduce motor failure and prevent dust and water from effecting the VFD, as taught by Liu (para [0033]).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of Kreidler, Liu, Schiller and Wang and in further view of Wu et al. (CN101877541, “Wu”, using machine translation).
Re claim 9, Schuler in view of Kreidler, Liu, Schiller and Wang disclose claim 2 as discussed above. Schuler is silent with respect to the VFD comprises a DC bus having a first section coupled to an inverter module printed circuit board assembly (PCBA) and a second section coupled to a rectifier module PCBA; and the cooling system also is configured to axially intake air along a radial exterior of the device enclosure and axially expel air along a radial exterior of the VFD enclosure.
Kreidler discloses an inverter module PCBA 204 (figs 16-17, para [0058]) and a rectifier module PCBA 202 (figs 16-17, para [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the VFD of Schuler in view of Schuler in view of Kreidler, Liu, Schiller and Wang to comprise an inverter module PCBA, and a rectifier module PCBA, as disclosed by Kreidler for a controller assembly, in order to separate heat producing components from each other, as taught by Kreidler (para [0059]).
Wu discloses the VFD (figs 3a-b & below, para [0002] & [0026]) comprises a DC bus (figs 3a-b, para [0029] & [0035], discloses each power unit PU1-PU8 have structure of fig 3b; DC bus formed by C31 & C32 of all the power units PU1-PU8) having a first section coupled to an inverter module 32 (figs 3a-b & below, C31 & C32 of PU5-8) and a second section coupled to a rectifier module 31 (figs 3a-b & below, C31 & C32 of PU1-4). 

    PNG
    media_image4.png
    647
    541
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inverter module PCBA and rectifier module PCBA of Schuler in view of Kreidler, Liu, Schiller and Wang to comprise a DC bus having a first section coupled to the inverter module PCBA and a second section coupled to the rectifier module PCBA, as disclosed by Wu for the inverter module and rectifier module, in order to make the drive more reliably, as taught by Wu (para [0029], teaches if one of the power units PU1-PU8 fails drive can still function w/ remaining power units).
Liu discloses the cooling system is configured to axially intake air along a radial exterior of the device enclosure (figs 2 & 4, para [0033], along radial exterior of 15) and axially expel air along a radial exterior of the controller enclosure (figs 2 & 4, para [0033], along radial exterior of 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling system of Schuler in view of Kreidler, Liu, Schiller, Wang and Wu is also configured to axially intake air along a radial exterior of the device enclosure and axially expel air along a radial exterior of the VFD enclosure, as disclosed by Liu, in order to provide cooling reduce motor failure and prevent dust and water from effecting the VFD, as taught by Liu (para [0033]).
Re claim 10, Schuler in view of Kreidler, Liu, Schiller, Wang and Wu disclose claim 9 as discussed above. Schuler is silent with respect to the first and second sections of the DC bus comprise substantially the same capacitance value.
 Wu discloses the first and second sections of the DC bus comprise substantially the same capacitance value (figs 3a-b, para [0029], says all the power units PU1-PU8 are the same structure, therefore the same capacitance value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second sections of Schuler in view of Kreidler, Liu, Schiller, Wang and Wu so the first and second sections of the DC bus comprise substantially the same capacitance value, as disclosed by Wu, in order to make the drive more reliably, as taught by Wu (para [0029]).
Re claim 11, Schuler in view of Kreidler, Liu, Schiller, Wang and Wu disclose claim 9 as discussed above. Schuler is silent with respect to the first and second sections of the DC bus comprise different capacitance values.
Wu discloses the first and second sections of the DC bus comprise different capacitance values (para [0031], teaches the number of power units PU1-PU8 can be the same or different for the rectifier & inverter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second sections of the DC bus of Schuler in view of Kreidler, Liu, Schiller, Wang and Wu so the first and second sections of the DC bus comprise different capacitance values, as disclosed by Wu, in order to form alternative configurations, as taught by Wu (para [0030]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of Kreidler, Liu and Schiller and in further view of Enomoto et al. (WO2017208675, “Enomoto”, using machine translation).
Re claim 12, Schuler in view of Kreidler, Liu and Schiller disclose claim 1 as discussed above. Schuler is silent with respect to the VFD housing further comprises a rectifier printed circuit board assembly (PCBA) having a rectifier bridge packaged as a single module; and the cooling system has axial air inlets along a radial exterior of the device enclosure, and radial air outlets that are axially adjacent the VFD enclosure.
Enomoto discloses the drive housing 120 (figs 7-8) comprises a rectifier printed circuit board assembly (PCBA) 50 (figs 7-8, pg 4, 7th-8th para, since 50 includes a rectifier bridge 32) having a rectifier bridge packaged 31 as a single module (figs 7-8, pg 4, 7th-8th para).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the VFD housing of Schuler in view of Kreidler, Liu and Schiller to comprise comprises a rectifier printed circuit board assembly (PCBA) having a rectifier bridge packaged as a single module, as disclosed by Enomoto in another embodiment, in order to suppress temperature rise, as taught by Enomoto (pg 4, 8th para).
Liu discloses the cooling system has axial air inlets 152 along a radial exterior of the device enclosure (fig 4, para [0032], along radial exterior of 15), and radial air outlets that are axially adjacent the controller enclosure (figs 4, 6 & below, radial outlets formed by 33; outlet from interior of 31).

    PNG
    media_image5.png
    515
    753
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling system of Schuler in view of Kreidler, Liu, Schiller and Enomoto so the cooling system has axial air inlets along a radial exterior of the device enclosure, and radial air outlets that are axially adjacent the VFD enclosure, as disclosed by Liu, in order to provide cooling reduce motor failure and prevent dust and water from effecting the VFD, as taught by Liu (para [0033]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of Kreidler, Liu, Schiller and Enomoto and in further view of Clendenen.
Re claim 13, Schuler in view of Kreidler, Liu, Schiller and Enomoto disclose claim 12 as discussed above. Schuler is silent with respect to the rectifier bridge module is mounted to a thermal pad coupled to the VFD enclosure.
Clendenen discloses electrical components are mounted to a thermal pad 220 coupled to the enclosure 104 (figs 1-3, para [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rectifier bridge module Schuler in view of Kreidler, Liu, Schiller and Enomoto to be mounted to a thermal pad coupled to the VFD enclosure, as disclosed by Clendenen for electrical components, in order to facilitate heat transfer from the rectifier bridge module to the VFD enclosure, as taught by Clendenen (para [0026]).
Re claim 14, Schuler in view of Kreidler, Liu, Schiller, Enomoto and Clendenen disclose claim 13 as discussed above. Schuler is silent with respect to the thermal pad is formed from a thermally conductive material that differs from a material that forms the VFD enclosure.
Clendenen discloses the thermal pad 220 is formed from a thermally conductive material that differs from a material that forms the enclosure 104 (fig 3, para [0026] & [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the thermal pad of Schuler in view of Kreidler, Liu, Schiller, Enomoto and Clendenen to be formed from a thermally conductive material that differs from a material that forms the VFD enclosure, as disclosed by Clendenen, in order to facilitate heat transfer from the rectifier bridge module to the VFD enclosure, as taught by Clendenen (para [0026]) and employ the VFD enclosure as a heat sink, as taught by Clendenen (para [0029]).
Re claim 15, Schuler in view of Kreidler, Liu, Schiller, Enomoto and Clendenen disclose claim 13 as discussed above. Schuler is silent with respect to the thermal pad is integrally formed with the VFD enclosure.
Clendenen discloses the thermal pad 220 is integrally formed with the enclosure 106 (fig 3, para [0026], formed integrally w/ 106 by 242, 244 & 246).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the thermal pad of Schuler in view of Kreidler, Liu, Schiller, Enomoto and Clendenen to be integrally formed with the VFD enclosure, as disclosed by Clendenen, in order to ensure thermal contact with the thermal pad, as taught by Clendenen (para [0026]).

Response to Arguments
Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive. 
Applicant argues that Schiller fails to disclose the cooling system for cooling both an interior and exterior of the rotary energy device and only an exterior of the VFD enclosure, and both the first and second impellers are driven by the rotors (pg 10, 1st paragraph). Examiner disagrees.
Although Schiller does not specifically disclose all of the above limitations, the combination of Schuler in view of Kreidler, McKinzie and Schiller does disclose the limitations, as discussed above in the rejection of claim 1 to Schuler in view of Kreidler, McKinzie and Schiller.
Specifically Schuler discloses the device enclosure 203 is sealed so to provide cooling for the device 231 one in the art would look to a cooling system that cools the outside of the device enclosure. 
McKinzie discloses such a cooling system by providing the impeller 26 driven by the rotor 36 to blow air on the outside of the device enclosure 16 and the drive enclosure 30 (fig 2), and thereby providing cooling to both the drive and VFD enclosure of Schuller while keeping the device and VFD thermally isolated, as taught by McKinzie (para [0025]-[0028].
Additionally Shiller teaches an effective means of transferring heat from air internally within the device housing to the outside of the device housing by providing the impeller 38, 38’ on the rotors 26a, 26b, along with openings 46 in the rotors, in order to circulate air within the device housing, and thereby transfer heat to the device enclosure, as taught by Shiller (col 8, lns 25-47). 
Additionally employing a rotor to drive an internal impeller and external impeller, with respect to a device enclosure, is not new, as evidenced by Onjanow (US3610975, fig 1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715. The examiner can normally be reached Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC JOHNSON/Examiner, Art Unit 2834